DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejections under 35 U.S.C. 101, Applicant has argued that the claims are not directed to a law of nature and an abstract idea, and therefore are directed to eligible subject matter.  Regarding the law of nature, Applicant has argued that in addition to measuring urinary metabolites, the claims also recite a comparison of specific metabolites with reference values thereby reciting eligible subject matter.  In response, the Examiner notes that the concentration of urinary metabolites results from the disease state of the subject, thus measurements of urinary metabolites is nothing more than a law of nature as the measured levels merely reflect the disease state of the subject.

With respect to the prior art rejections, Applicant has amended independent claim 1 to remove metabolites taught by reference to Sourkes et al., cited in the previous Office Action.  In light of the claim amendments, reference to Sourkes et al., no longer anticipates the claims, however; as detailed below, the Examiner now cites reference to Lam et al., who teach a method of evaluating neuroblastoma that meets the limitations of claims 1, 2, 4, and 5.  Because reference to Lam et al., is newly cited, the Examiner will not argue the merits of its teachings here as Applicant has not had an opportunity to review the reference.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “samples of patients” is unclear as the Examiner cannot determine if ‘samples’ refers to urine samples from multiple patients, or if ‘samples’ refers to urinary metabolites from different patient populations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al., (Annals of Clinical Biochemistry, 2017, Vol. 54(2) 264-272).
For claim 1, Lam et al., teach a method of evaluating neuroblastoma (Introduction) comprising measuring urinary metabolites in samples taken from a subject (Patient Recruitment, page 265), and evaluating neuroblastoma based on comparison of urinary metabolites by determining a statistically significant ratio between the measured metabolites and reference values (classification of patients in relation to clinical findings page 265, Statistical analysis page 266) wherein the urinary metabolites include homovanillic acid and 3-methoxytyramine (Abstract, Patient recruitment page 265, Correlation of MTY with DA, HVA, and HMMA pages 266-267).  Lam et al., also teach the subjects 15 years old of less, which reads on the limitation of measuring urinary metabolites in samples from children (Patient recruitment page 265, figure 2).
For claim 2, Lam et al., teach measuring homovanillic acid and 3-methoxytyramine (Abstract, Patient recruitment page 265, Correlation of MTY with DA, HVA, and HMMA pages 266-267) which reads on the combination of at least two metabolites selected from group (i).
For claim 4, Lam et al., teach subject ranging from 0 to 15 years old (Patient recruitment page 265, figure 2).
For claim 5, Lam et al., teach detecting urinary metabolites in patients with untreated and advancing disease (Subgroup analysis and overall diagnostic performance of biomarkers page 268), which reads on monitoring neuroblastoma existing in a subject.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al., (Annals of Clinical Biochemistry, 2017, Vol. 54(2) 264-272) in view of Sakairi (US 2019/0094205).
Regarding claim 7, Lam et al., do not teach measuring urinary metabolites with liquid chromatography mass spectrometry.
Sakairi teaches a method for diagnosing diseases based on urinary metabolites wherein LC/MS is utilized to measure urinary metabolites (paragraphs 0073, 0074). Sakairi teaches that it is advantageous to utilize LC/MS as a means to comprehensively analyze urinary metabolites (paragraph 0172).

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798